DETAILED ACTION
1.	This is in response to communications 05/06/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
YOON et al. (US 2015/0162071 A1), Enomoto et al. (US 2020/0302994 A1) and YOU et al. (US 2014/0119091 A 1 ) are the closest prior art of record but they do not teach all the limitations of the claim 1, 11, 20, and 25 (and dependent claims) as indicated in allowable subject matter (and incorporated in current amendment).
Regarding independent claim  1 (and dependent claims 2-10), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
A semiconductor memory device comprising: a plurality of memory blocks including a plurality of word lines; a plurality of sense amplifying circuits, each being shared by adjacent memory blocks among the memory blocks; a refresh counter configured to generate a counting address, a value of which increases according to a refresh command; first target address according to the refresh command, and 
Regarding independent claim  11 (and dependent claims 12-19), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
A semiconductor memory device comprising: a cell array region in which a plurality of word lines are disposed; a first sampling latch configured to storing an active address as a first target address according to a first sampling signal; a second sampling latch configured to storing the active address as a second target address according to a second sampling signal; 
Regarding independent claim 20 (and dependent claims 21-24), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
An operating method of a semiconductor memory device including a plurality of memory blocks including a plurality of word lines, and a plurality of sense amplifying circuits, each being shared by adjacent memory blocks among the memory blocks, the operating method comprising: storing an active address as a first target address according to a first sampling signal; storing the active address as a second target address according to a second sampling signal; 
Regarding independent claim 25 , prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
A semiconductor memory device comprising: first and second memory blocks sharing a sense amplifying circuit; an address storing circuit configured to storing, as a target address, a sampled address indicating a word line within the first memory block, among provided active addresses; and 
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 05/06/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825